DETAILED ACTION
Status of the Claims
1.	Claims 1-13 are allowed.
Election/Restrictions
2.	This application is in condition for allowance except for the presence of claims 14-21 directed to inventions non-elected without traverse.  Accordingly, claims 14-21 have been cancelled.
Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance: the cited prior art, Meihold et al. (US 2012/0301360) teach a detection system or sensor comprised of VeSFET [0051] but do not teach a chemical recognition element attached to first gate structure or second gate structure or channel of VeSFET and capable of binding to chemical of interest as recited in claims 1 and 12.
Cited prior art, Ahn teach a double-gate nanowire FET comprised of biomolecules immobilized on channel of double-gate nanowire FET to detect antibodies (Figs 4 and 5 and page 23936). Ahn do not teach a VeSFET functionalized with biomolecule (chemical recognition) to detect chemical of interest as recited in claims 1 and 12. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURPREET KAUR whose telephone number is (571)270-7895.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on 571-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GURPREET KAUR/
Primary Examiner
Art Unit 1795